In re Bennie J. Hudgens, applying for writ of mandamus. Parish of LaSalle.
Writ granted. Evidentiary hearing ordered. The sentencing court is ordered to conduct an evidentiary hearing at which it should determine the date the charge for each of the six offenses for which relator was sentenced on April 5,1973 was brought. As to the sentence for each of the six offenses, relator is entitled to and must be granted credit for time spent in custody prior to imposition of sentence which is attributable, in whole or in part, to the charge. See Code of Criminal Procedure, Article 880; see also State ex rel. Johnson v. Henderson, 303 So.2d 741 (La.1973).
SUMMERS, C. J., would deny the writ.